[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
In this contract action, the plaintiff seeks recovery for work performed on the defendant's projects. Although oral contracts are alleged for two separate projects, the court finds that there was no meeting of the minds and therefore finds for the defendant on counts one and three.
Counts two and four seek reimbursement for the reasonable value of the plaintiff's services to the defendant on these projects.
The court finds in favor of the plaintiff on the second count in the amount of $8,839 less $2,000 paid by the defendant or CT Page 210-A $6,839.
The court also finds in favor of the plaintiff on the fourth count in the amount of $17,450 less $7,500 paid by the defendant or $9,952.
The court also finds for the plaintiff on both counts of the counterclaim.
The plaintiff also claims interest pursuant to General Statutes § 37-3a.
The question for the court on this claim is to decide whether or not the defendant wrongfully withheld the plaintiff's money under the circumstances. Cecio Bros., Inc. v. Feldmann,161 Conn. 265, 287 (1971); Foley v. Huntington Co., 42 Conn. App. 712,736-742 (1996).
This court was struck by the total absence of the exchange of written memoranda concerning the business dealings and understanding of the parties both of whom appear to be experienced professionals in their field. It is because of their failure to conduct themselves in a business-like manner that the court finds it extremely difficult to pin fault for this litigation on either party. The court believes that both parties CT Page 210-B honestly believe that their versions of these transactions are accurate. Under these circumstances, the court cannot find that the money was wrongfully withheld and awards no interest.
Judgment may therefore enter in favor of the plaintiff for $16,791 plus costs.
Freed, J.